EXAMINER'S AMENDMENT
1.  The present application is a continuation of an application 13/893,516 issued as US 9,346,897; an application 15/134,464 issued as US 9,732,197 and an application 15/643,527 issued as US 10,017,617.

2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Obijeski on July 1, 2022. Support for the amendment is found in instant specification (p. 10, lines 30-32 and p. 11, lines 25-27 of instant specification).

3.  The application has been amended as follows: 
Claims are amended as follows:


   21. (Currently amended) An ethylene polymer having: 
       a density of from about 0.91 g/cm3  to less than about 0.928 g/cm3 ; 
       a zero-shear viscosity at 190 °C in a range from about 8 x 104 to about 2 x 106 
       Pa-sec; 
      a Mw in a range from about 75,000 to about 250,000 g/mol; 
      a ratio of Mw/Mn in range from about 2 to about 5; 
      a ratio of Mz/Mw in a range from about 1.5 to 2.1 
      a peak melting point in a range from about 105 to about 120ºC.  

  27. (Currently amended) The polymer of claim 21, wherein: 
     
    the zero-shear viscosity at 190 0C is in a range from about 1 x 105 to about 1 x 106   
    Pa-sec; 
   the Mw is in a range from about 85,000 to about 200,000 g/mol; and
   the ratio of Mw/Mn is in a range from about 2.1 to about 3.5
   

  28. (Currently amended) An ethylene/α -olefin copolymer having: 
      a density of from about 0.91 g/cm3  to less than about 0.928 g/cm3; 
      a zero-shear viscosity at 190 0C in a range from about 8 x 104 to about 2 x 106 
      Pa-sec; 
      a Mw in a range from about 75,000 to about 250,000 g/mol; 
      a ratio of Mw/Mn in range from about 2 to about 5; 
      a ratio of Mz/Mw in a range from about 1.5 to 2.1 
      a CY-a parameter at 190 0C in a range from about 0.08 to about 0.28.  

  34. (Currently amended) The copolymer of claim 28, wherein: 
     
     the zero-shear viscosity at 190 0C is in a range from about 1 x 105 to about 1 x 106   
     Pa-sec; 
     the Mw is in a range from about 85,000 to about 200,000 g/mol; and
     the ratio of Mw/Mn is in a range from about 2.1 to about 3.5
     

    36. (Currently amended) An ethylene polymer having: 
       a density of from about 0.91 g/cm3  to less than about 0.928 g/cm3; 
      a zero-shear viscosity at 190 0C in a range from about 8 x 104 to about 2 x 106 
      Pa-sec; 
     a Mw in a range from about 75,000 to about 250,000 g/mol; 
     a ratio of Mw/Mn in range from about 2 to about 5; 
     a ratio of Mz/Mw in a range from about 1.5 to 2.1 
     from about 0.008 to about 0.04 long chain branches (LCB) per 1000 total carbon   
    atoms.  

    42. (Currently amended) The polymer of claim 36, wherein: 
       the polymer is an ethylene/1-butene copolymer, an ethylene/1-hexene copolymer, 
       or an ethylene/1-octene copolymer; 
       
       the zero-shear viscosity at 190 0C is in a range from about 1 x 105 to about 1 x 106 
      Pa-sec; 
       the Mw is in a range from about 85,000 to about 200,000 g/mol; and
      the ratio of Mw/Mn is in a range from about 2.1 to about 3.5
      


   43. (Currently amended) The polymer of claim 24, wherein: 
     the ratio of Mw/Mn is in a range from about 2.1 to about 2.8
  

  45. (Currently amended) The copolymer of claim 34, wherein 
      the ratio of Mz/Mw is in a range from about 1.5 to 

  50. (Currently amended) The polymer of claim 42, wherein: 
     the ratio of Mw/Mn is in a range from about 2.1 to about 3
    
 
 
 4. Claims are renumbered as follows:
Claim 21 becomes claim 1.
Claim 22 becomes claim 2, dependent on claim 1.
Claim 23 becomes claim 3, dependent on claim 1.
Claim 24 becomes claim 4, dependent on claim 1.
Claim 25 becomes claim 5, dependent on claim 4.
Claim 43 becomes claim 6, dependent on claim 4.
Claim 26 becomes claim 7, dependent on claim 1.
Claim 27 becomes claim 8, dependent on claim 1.
Claim 44 becomes claim 9, dependent on claim 8.

Claim 28 becomes claim 10.
Claim 29 becomes claim 11, dependent on claim 10.
Claim 30 becomes claim 12, dependent on claim 11.
Claim 31 becomes claim 13, dependent on claim 10.
Claim 32 becomes claim 14, dependent on claim 13.
Claim 33 becomes claim 15, dependent on claim 10.
Claim 34 becomes claim 16, dependent on claim 10.
Claim 45 becomes claim 17, dependent on claim 16.
Claim 46 becomes claim 18, dependent on claim 16.
Claim 35 becomes claim 19, dependent on claim 10.
Claim 47 becomes claim 20, dependent on claim 19.
Claim 48 becomes claim 21, dependent on claim 19.
Claim 49 becomes claim 22, dependent on claim 19.

Claim 36 becomes claim 23.
Claim 37 becomes claim 24, dependent on claim 23.
Claim 38 becomes claim 25, dependent on claim 24.
Claim 39 becomes claim 26, dependent on claim 24.
Claim 40 becomes claim 27, dependent on claim 23.
Claim 41 becomes claim 28, dependent on claim 27.
Claim 42 becomes claim 29, dependent on claim 23.
Claim 50 becomes claim 30, dependent on claim 29.
Reasons for Allowance
4.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely, Maeger et al (US 6,187,423), Shirodkar (US 5,530,072) (Shirodkar’072), Shirodkar (US 5,756,203) (Shirodkar’203), for the following reasons.

5. Maeger et al discloses a peroxide-treated linear low density polyethylene (LLDPE), produced by treating a linear low density polyethylene base resin with a peroxide, the peroxide-treated polyethylene comprises the following properties:
Density of 0.9198-0.9208 g/cc;
Melt index 0.33-0.4 g/10 min;
Softening temperature 104-107ºC;
Mw of 128,030-133,990;
Mw/Mn of 3.11-3.38;
Mz/Mw of 2.55-2.65 (Table 2).
However, Maeger et al recites Mz/Mw being 2.55-2.65, wherein instant claims require said ratio being from about 1.5 to 2.1, and Maeger et al does not recite other properties of the peroxide-treated LLDPE’s as claimed in instant invention, specifically, peak melting point, zero-shear viscosity at 190ºC, CY-a parameter, and content of low chain branches per 1000 carbon atoms.

6. Shirodkar’072 discloses LLDPE’s having density of 0.89-0.94 g/cc treated with 10-500 ppm of peroxide to decrease melt index, introduce long chain branching and increase dynamic viscosity (col. 1, lines 6-12; col. 3, lines 20-25; col. 3, lines 55-60), wherein the untreated base LLDPE’s are metallocene-catalyzed and comprise copolymers of ethylene with 1-butene, 1-hexene and 1-octene (col. 3, lines 55-67; col. 4, lines 57-60). Shirodkar’072 further teaches that the presence of long chain branching will significantly increase the low shear viscosity of the polyethylene, which also translates into higher melt tension necessary for producing blown films (col. 4, lines 27-55). Specifically exemplified base resin is a metallocene linear low density ethylene-1-hexene copolymer having melt index of 0.8 g/10 min, density 0.917 g/cc, wherein the final peroxide-treated LLDPE is having melt index of 0.44 g/10 min and sharp increase in low shear rate viscosity (col. 6, lines 21-50). Thus, Shirodkar’072 explicitly teaches the use of metallocene-catalyzed LLDPE ethylene copolymers for peroxide treatment to decrease their melt index, increase melt strength and increase dynamic/low shear viscosity, to make those suitable for forming blown articles.

7. Shirodkar’203 discloses blown films made of metallocene-catalyzed peroxide-treated LLDPE’s produced by treating of LLDPE’s having density of 0.9-0.940, melting point of 110-130ºC and melt index 0.05-10 g/10 min with 10-1000ppm of peroxide (col. 1, lines 25-35; col. 1, lines 47-65; col. 2, lines 1-3), wherein the peroxide-treated LLDPE is having complex viscosity at 190ºC of as high as 2,000,000 poises (200,000 Pa.s) (col. 2, lines 21-25; col. 4, lines 15-30).

8.  However, Shirodkar’072 and Shirodkar’203 do not disclose the ethylene polymer having the combination of properties as claimed in instant invention.
9. Therefore, the present claims are allowable over the cited prior art.

10. A further prior art searched uncovered additional reference US 2010/0222529, which discloses an ethylene polymer having density of 0.927 g/cc, Mw of 101,000; Mz of 189,000; Mw/Mn of 2.41 and Mz/Mw of 1.9 (example R7 in Table 2). However, using the formula presented in paragraph [0085] of US 2010/0222529 for calculation zero-shear viscosity, the zero-shear viscosity of said resin is 7.5x103, which is outside of the claimed range for zero-shear viscosity. Therefore, the present claims are allowable over the newly uncovered reference US 2010/0222529 as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764